Citation Nr: 0703018	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed personality 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from February 11, 
2002 to December 23, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in August 2003.  

The veteran requested a hearing before the Board, but he did 
not appear to testify at a hearing scheduled at the RO in 
June 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have been released from active 
service due to a personality disorder.  

3.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disability in service or thereafter.  



CONCLUSION OF LAW

The veteran's personality disorder is not a disease or injury 
for VA compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In connection with the appeal, the veteran and his 
representative have been notified of the legal reason for the 
denial of his claim and have been afforded an opportunity to 
present evidence and argument with respect to the claim.  

The veteran has not been responsive to VA's request for 
medical evidence or related information to support his claim.  
Absent such information, VA has satisfied it statutory duty 
to notify and assist the veteran, and the Board can proceed 
to decide the appeal based on the evidence of record.  

As will be explained, the Board finds that the veteran's 
claim of service connection for a personality disorder lacks 
legal merit.  As the law and not the facts is dispositive of 
the claim, no further assistance imposed by VCAA is required.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The DD Form 214 (Certificate of Release or Discharge from 
Active Duty) shows that the veteran was discharged from 
service because of a personality disorder.  The veteran is 
not shown to have an innocently acquired psychiatric 
disability or other psychiatric diagnosis other than that of 
a personality disorder.  By law, the claimed personality 
disorder is not a disease or injury for compensation purposes 
or otherwise a disability for which service connection may be 
granted.  38 C.F.R. § 4.127; Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  

Under these circumstances, the claim must be denied by 
operation of law.  In reaching this conclusion, the Board 
notes that the benefit-of-the-doubt doctrine is not for 
application in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

The claim of service connection for a personality disorder 
must be denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


